Citation Nr: 1618484	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  13-31 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for traumatic cataract of the right eye prior to July 15, 2015, and in excess of 20 percent after July 15, 2015.

2.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1970 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA), which established service connection for traumatic cataract of the right eye.  A 10 percent rating was assigned under 38 C.F.R. § 4.79, Diagnostic Codes 6027-6066.  The Veteran withdrew his request for a personal hearing before a Decision Review Officer by correspondence dated in June 2015.  A September 2015 rating decision granted an increased 20 percent rating effective from July 15, 2015.  The issue on appeal has been revised accordingly.

The Board notes that in a March 2016 statement the Veteran's service representative raised the issue of entitlement to a TDIU.  It was asserted that the claim should be considered as part of the issue on appeal.  VA records show the Veteran provided an application for a TDIU in April 2016 and indicated that he was unemployable as a result of his service-connected posttraumatic stress disorder (PTSD).  Although the record indicates the RO is presently working to develop the TDIU issue, in light of the representative's statements the matter is addressed as a separate issue for appellate review.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that additional development is required prior to appellate review.  Although the March 2013 rating decision established service connection for traumatic cataract of the right eye, the evaluation was assigned based upon a determination that service connection was not established for a left eye visual impairment.  The Board notes, however, that VA rating codesheets include a service-connected, noncompensable rating for pterygium of the left eye with vitreous opacity and compound astigmatism under 38 C.F.R. § 4.79, Diagnostic Code 6009.  

Upon closer inspection of the record, the Board notes that a May 1972 rating decision identified issues including service connection for wounds to both eyes and, in the body of the decision, found that an examination revealed a pterygium and occasional vitreous opacity to the right eye.  The left eye was noted to have been clear.  The associated list of service-connected disabilities and diagnostic codes, however, identifies the pterygium and occasional vitreous opacity as affecting the "left" eye.  As VA compensation ratings for impairment of central visual acuity evaluate service connection in one eye differently than bilateral impairments, the Board finds that clarification is required as to this matter.

The Board also notes that the Veteran's service representative has asserted, in essence, that the Veteran is unemployable, at least in part, as a result of his service-connected right eye disability.  No specific claims as to this matter have been provided.  The Veteran should be provided an opportunity to submit additional information in support of this claim.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide additional information in support of his claims, to include specific to his claim that he is unemployable, at least in part, as a result of his service-connected right eye disability.

2.  Obtain all pertinent VA medical records not yet associated with the appellate record.

3.  Thereafter, the AOJ should address the issues on appeal.  Appropriate action must be taken to address or clarify the VA codesheet references to a "left" eye disability.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


